DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4,6-8,16,24 are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert et al. (US2012/0311813) in view of Bradbury et al. (US2013/0333129).
Gilbert et al. disclose a cleaner comprising: a case 398 including an inlet 392 to suction air and rubbish on a surface to be cleaned; a driver 610 provided inside the case and including a motor to generate power; a drum body 110,120,310,320 provided 
The reference is silent as to the blades including air current holes.
Bradbury et al. disclose a sweeper having pliant blades 46 which are disclosed to include holes therethrough to increase the flexibility of the blade (para. 0047). Accordingly, it would have been obvious to one skilled in the art to include holes in the blades 160,360 in the cleaner in Gilbert et al. in order to manipulate the flexibility of the blades, as taught in Bradbury et al. Claims 1,3,4,24
Figure 2A shows the features of claim 2. Claim 2
The blades are disclosed to be made from an elastomeric material which are inherently viscoelastic. Claim 8
Spaces on the blade adjacent the holes would be considered a distinct segment. Claim 16
Placing holes in every other pliant blade 46 would result in the features of claim 6 and considered an obvious design choice. Claim 6
The shape of the holes in the blades is considered to be an obvious design choice. Claim 7
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gilbert et al. (US2012/0311813) in view of Bradbury et al. (US2013/0333129), as applied to claim 4 and further in view of  (JP11-206644).
. 
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert et al. (US2012/0311813) in view of Bradbury et al. (US2013/0333129), as applied to claim 1 and further in view of  (JP11-206644).
 Gilbert et al. is silent as to the features of claims 9 and 10. The JP reference discloses a vacuum agitator body which includes a plurality of through holes in the body of the agitator (figures 9 and 13) in order to allow for greater air flow through the suction chamber. Accordingly, it would have been obvious to one skilled in the art to provide holes in the agitator body in the cleaner in Gilbert et al. in order to increase air flow through the suction chamber, as taught in the JP reference.  
Claims 1-4,7,8,16,20 are rejected under 35 U.S.C. 103 as being unpatentable over AKIHITO (JP4-200518) in view of Gilbert et al. (US2012/0311813).
Akihito disclose a cleaner 11 comprising a case including an inlet to suction air and rubbish on a surface to be cleaned; a driver provided inside the case and including a motor 18 to generate power; a drum body 16 provided in the inlet and configured to receive the power from the driver and rotate; and a drum blade 17 provided along an outer circumference of the drum body 16 and including a blade air Claim 1
A plurality of drum blade 17 extends outward from the drum body 16 in a radial direction of the drum body, the blade 17 includes a plurality of holes 20 in a circular shape (see figure 1). Claims 2-4
Spaces on the blade adjacent the holes would be considered a distinct segment. Claim 16
Placing holes in every other pliant blade 46 would result in the features of claim 6 and considered an obvious design choice. Claim 6
The shape of the holes in the blades is considered to be an obvious design choice. Claim 7
AKIHITO does not disclose that the drum blades are chevron-shaped. Gilbert et al. disclose a floor cleaner having agitators with chevron-shaped pliant vanes which have the advantage of moving debris towards the center of the suction chamber, resulting in more efficient cleaning (para.0044). Accordingly, it would have been obvious to one skilled in the art to add a chevron-shaped pliant blade to the agitator in AKIHITO in order to improve the efficiency of the cleaner, as taught in Gilbert et al.
Claims 11,12,14,15, are rejected under 35 U.S.C. 103 as being unpatentable over AKIHITO (JP4-200518) in view of Gilbert et al. (US2012/0311813), as applied to claim 1, and further in view of Worwag (USP 5,611,109).
Akihito is silent as to the features of claims 11 and 12. Worwag discloses a cleaning roller comprising a drum blade 5 which is rotatably connected to the drum body 2 as defined in claim 11. 

Accordingly, it would have been obvious to one skilled in the art to couple the blades 17 in Akihito to rotate with respect to the drum body in view of the advantage disclosed in Worwag. Claim 12
The face of the blade will contact the body of the restricting rotation of the blade and reading on the restricting portion. Claim 14
The chevron-shaped blade in Gilbert et al. is slanted along the longitudinal direction. Claim 15
Claims 13 are rejected under 35 U.S.C. 103 as being unpatentable over AKIHITO (JP4-200518) in view of Gilbert et al. (US2012/0311813), and Worwag (USP 5,611,109), as applied to claim 12, and further in view of Reibel, Jr. (USP 2,242,678).
Reibel, Jr. discloses a floor cleaning nozzle which includes a carpet beater which is coupled to a groove within the outer surface of the drum body (see figures 1,2,4,7). Accordingly, it would have been obvious to one skilled in the art to mount the drum blade in Worwag into the tool in Akihito according to the coupling means taught in Reibel, Jr., in view of the known practice shown in Reibel, Jr. Claim 14
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Worwag (USP 5,611,109) in view of Gilbert et al. (US2012/0311813).

Worwag is silent as to the drum blade is provided to increasingly shift forward in a direction of rotation going from a central portion to both ends of the drum body 2 along a longitudinal direction of the drum body 2.
Gilbert et al. disclose a floor cleaner having agitators with chevron-shaped pliant vanes which have the advantage of moving debris towards the center of the suction chamber, resulting in more efficient cleaning (para.0044). Accordingly, it would have been obvious to one skilled in the art to add a chevron-shaped pliant blade to the agitator in Worwag in order to improve the efficiency of the cleaner, as taught in Gilbert et al. Claim 17
Worwag further comprising a connecting member 6 which rotatably connects the drum blade 4,5,14,15 with the drum body 2, wherein the drum blade includes a connecting member coupling hole (accommodated pin 6) provided at the one end to allow the connecting member 6 to be rotatably coupled therewith, and wherein the drum body 2 includes fixing portions 17 which fix the connecting member 6 on an outer circumference of the drum body. Claims 18,19
s 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hyun et al. (USP 9,763,549) in view of Akihito (JP 04-200518) and Gilbert et al. (US2012/0311813).
Hyun et al. disclose a cleaner (fig.1) comprising a case 200 including an inlet 20 to suction air and rubbish on a surface to be cleaned; a driver provided inside the case and including a motor 400 to generate power; a drum body 30 provided in the inlet and configured to receive the power from the driver 400 and rotate; and a drum blade 40 provided along an outer circumference of the drum body 30.
Hyun et al. is silent as to the blade 40 having air holes therein.
Akihito discloses an agitator having pliant blades which include air holes 30,31 which assist in sweeping hair from the carpet. Accordingly, it would have been obvious to one skilled in the art to provide air holes in the blades in Hyun et al. in order to remove hair from the carpet, as taught in Akihito.
Hyun et al. is silent as to the drum blade is provided to increasingly shift forward in a direction of rotation going from a central portion to both ends of the drum body 2 along a longitudinal direction of the drum body 2.
Gilbert et al. disclose a floor cleaner having agitators with chevron-shaped pliant vanes which have the advantage of moving debris towards the center of the suction chamber, resulting in more efficient cleaning (para.0044). Accordingly, it would have been obvious to one skilled in the art to add a chevron-shaped pliant blade to the agitator in Hyun et al. in order to improve the efficiency of the cleaner, as taught in Gilbert et al. Claim 20
Claims 21,22
The drum body 30 includes a mounting groove on the outer circumference of the drum body, on which the drum blade 40 is rotatably mounted (see fig.8; col.6, lines 18-28). Claim 23
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A REDDING whose telephone number is (571)272-1276.  The examiner can normally be reached on M-F 6:00-2:00 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/David Redding/Primary Examiner, Art Unit 3723